                           UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION - DETROIT

In re:                                                      Case No. 14-40690-TJT
         Roshawn Tucker

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tammy L. Terry, chapter 13 trustee, submits the following Final Report and Account of
the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 01/20/2014.

         2) The plan was confirmed on 05/27/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 05/26/2020.

         6) Number of months from filing to last payment: 76.

         7) Number of months case was pending: 78.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $15,015.19.

         10) Amount of unsecured claims discharged without payment: $181,289.36.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)


   14-40690-tjt      Doc 201     Filed 07/08/20      Entered 07/08/20 14:15:01         Page 1 of 3
Receipts:

          Total paid by or on behalf of the debtor                   $190,234.05
          Less amount refunded to debtor                               $7,278.10

NET RECEIPTS:                                                                                        $182,955.95


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                     $14,167.84
    Court Costs                                                                    $0.00
    Trustee Expenses & Compensation                                           $13,392.58
    Other                                                                      $1,954.04
TOTAL EXPENSES OF ADMINISTRATION:                                                                      $29,514.46

Attorney fees paid and disclosed by debtor:                           $500.00


Scheduled Creditors:
Creditor                                                Claim         Claim         Claim        Principal       Int.
Name                                          Class   Scheduled      Asserted      Allowed         Paid         Paid
ALLY FINANCIAL                            Secured        5,287.81           0.00          0.00           0.00        0.00
American InfoSource LP as agent for       Unsecured            NA           0.00    10,445.86            0.00        0.00
Bank of America                           Unsecured     31,704.00            NA            NA            0.00        0.00
CHASE                                     Unsecured     22,240.00            NA            NA            0.00        0.00
CHASE                                     Unsecured     13,395.00            NA            NA            0.00        0.00
CONGRESS COLLECTION CORP                  Unsecured          50.00           NA            NA            0.00        0.00
CORNERSTONE COMMUNITY FINAN               Secured           957.89          0.00          0.00           0.00        0.00
Cornerstone Community Financial Credit    Unsecured            NA           0.00      1,847.25           0.00        0.00
Crd Prt Asso                              Unsecured         233.00           NA            NA            0.00        0.00
Nationstar Mortgage LLC d/b/a Mr. Coope   Unsecured            NA       6,283.99      6,283.99           0.00        0.00
Nationstar Mortgage LLC d/b/a Mr. Coope   Secured              NA     10,000.00     10,000.00      10,000.00    2,115.59
New Residential Mortgage LLC              Secured              NA       8,563.71      8,563.71      8,563.71         0.00
New Residential Mortgage LLC              Secured              NA     73,807.38     73,807.38      73,807.38         0.00
OAKLAND COUNTY FRIEND OF THE              Priority             NA            NA            NA            0.00        0.00
OAKLAND COUNTY TREASURER                  Secured              NA       7,048.79      1,359.03      1,359.03      957.38
OAKLAND COUNTY TREASURER                  Secured              NA       5,689.76      5,689.76      5,689.76    2,499.85
TCF National Bank                         Secured              NA     21,000.00     21,000.00      21,000.00    2,741.78
TCF National Bank                         Unsecured            NA     59,958.61     59,958.61            0.00        0.00
U.S. Bank National Association            Unsecured            NA       2,777.97      2,777.97           0.00        0.00
U.S. Bank National Association            Secured              NA     20,000.00     20,000.00      20,000.00    4,707.01
U.S. DEPARTMENT OF EDUCATION              Unsecured            NA     32,353.68     32,353.68            0.00        0.00
Wells Fargo Bank, N.A.                    Secured       28,762.00     28,762.00           0.00           0.00        0.00




UST Form 101-13-FR-S (9/1/2009)


  14-40690-tjt          Doc 201           Filed 07/08/20      Entered 07/08/20 14:15:01              Page 2 of 3
 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                  $73,807.38        $73,807.38              $0.00
       Mortgage Arrearage                                 $8,563.71         $8,563.71              $0.00
       Debt Secured by Vehicle                                $0.00             $0.00              $0.00
       All Other Secured                                 $58,048.79        $58,048.79         $13,021.61
 TOTAL SECURED:                                         $140,419.88       $140,419.88         $13,021.61

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                            $113,667.36                $0.00            $0.00


Disbursements:

         Expenses of Administration                           $29,514.46
         Disbursements to Creditors                          $153,441.49

TOTAL DISBURSEMENTS :                                                                      $182,955.95


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 07/08/2020                             By:/s/ Tammy L. Terry
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)


   14-40690-tjt     Doc 201       Filed 07/08/20      Entered 07/08/20 14:15:01            Page 3 of 3
